DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims the benefit of priority to KR10-2016-0184093 filed on 30 December 2016. A certified copy of this document was filed on 14 June 2019. No English translation has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2022 has been entered.
Claims 4-6, 31-32 and 34-35 are canceled. 
Claim 41 is newly added. 
Claims 1, 3, 8-9, 11, 15-16, 18, 29, 38 and 40-41 are currently pending.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2021.
Claims 1, 3, 8-9, 11, 15-16, 29, 38 and 40-41 are under examination herein.
Claims 1, 3, 8-9, 11, 15-16, 29, 38 and 40-41 are rejected.
Claims 1, 11, 29 and 41 are objected to.


Response to Amendment
Amendment of claims 1, 8, 11, 15 and 29 filed on 1 September 2022 is acknowledged.
The previous claim objections are withdrawn in view of Applicant’s claim amendments. 
The rejection of claims 4, 11 and 15 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.
The rejection of claims 31-32 under 35 USC § 112(d) is withdrawn in view of Applicant's claim amendment.
The rejection of claims 1, 3-5, 8-9 and 16 under 35 U.S.C. 103 as being unpatentable over Kim (US20170298400A1) in view of Izumori (US9057062B2) is withdrawn in view of Applicant’s claim amendment.

Claim Objections
Claims 1, 11, 29 and 41 are objected to because of the following informalities:    
Claim 1 contains extraneous words and the limitation in lines 16-20 is convoluted. Examiner suggests amending lines 16-20 of claim 1 as follows (See Specification Pg. 11, line 28-Pg. 12, line 5): wherein the increase of the carbon source concentration in the culture medium after supply the additional medium is 0.2 to 0.5 g/L.
In claim 11, line 2, “adding” should be amended to “supplying” to maintain consistency with the language in claim 1. 
Claim 29 contains superfluous language and grammatical errors. Examiner suggests deleting “(g/L)” in line 4. In lines 8-10, “wherein the microorganism is cultured by adding intermittently or continuously an additional medium having a ratio or carbon source to organic nitrogen source (C/N ratio) of 1/1 to 20/1” should be amended to “wherein the microorganism is cultured by adding an additional medium intermittently or continuously, wherein the additional medium has a C/N ratio of 1/1 to 20/1”. Lines 13-17 should be amended as follows: wherein the increase of the carbon source concentration in the culture medium after supply the additional medium is 0.2 to 0.5 g/L.
In claim 41, line 2, “at least one” should be deleted. 
Appropriate correction is required. 

Claim Interpretation
	Amended claims 1 and 29 now recite "Bacillus sp. strain". While "Bacillus sp. strain" is not explicitly supported in the specification, it is implicitly supported in [24] (PGPub) by the statement "it is possible to use a microorganism for industrial purposes as a safety-proven strain including GRAS (Generally Recognized As Safe) strains. GRAS is a defined term in the art and Bacillus strains are identified on the GRAS list provided by the FDA (https://www.cfsanappsexternal.fda.gov/scripts/fdcc/?set=GRASNotices) before the effective filing date of the invention. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 29 recites "the medium" in line 11. It is unclear if limitation is referring to the initial medium or the additional medium. Examiner is interpreting the limitation as “the initial culture medium”. Claims 38 and 40 are dependent on claim 29 and are also rejected due to said dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 41 recites the claim limitation “wherein the carbon source of the initial culture medium is at least one selected from the group consisting of psicose and fructose”.  The claim limitation fails to further limit the independent claim and improperly broadens the scope of invention.  Claim 41 depends from claim 1 that recites “wherein the carbon source of the initial culture medium is fructose” in lines 3-4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-9, 11, 15-16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170298400A1; 26 August 2020 IDS Document; previously cited) in view of Izumori (US9057062B2; previously cited) as applied to claim 1 above, and further in view of Kim 2004 (Kim, B. S. et al, High cell density fed-batch cultivation of Escherichia coli using exponential feeding combined with pH-stat, 2004, Bioprocess and Biosystems Engineering, 26, 147-150; previously cited).
Regarding claims 1 and 41, Kim teaches a method of preparing D-psicose, comprising a step of reacting D-fructose as a substrate and an epimerase thereof in microorganisms at a temperature of 40° C or higher (Kim Claim 1). The reaction of D-fructose as a substrate and an epimerase thereof is performed in microorganisms, and thus microorganisms may be cultured in a medium containing D-fructose [as recited in claim 41] (Kim ¶ 43). The microorganisms may express an epimerase endogenously or by transformation. When an epimerase is expressed in the microorganisms, D-psicose generated by the reaction of D-fructose and the epimerase may be continuously produced in the microorganisms (Kim ¶ 17). Kim teaches the gram-positive bacteria may be Bacillus, Corynebacterium, Actinomyces, lactic acid bacteria or combinations thereof (Kim ¶ 28, lines 7-11). 
Kim does not explicitly teach an initial culture medium in which the ratio of carbon source to organic nitrogen source (C/N ratio) is 1/1 to 10/1, culturing the microorganism in 0.001 g/L to 5 g/L of psicose to induce or stabilize the psicose epimerase, supplying the additional medium intermittently or continuously to maintain the carbon source concentration at 0.001 g/L to 5 g/L, wherein the additional medium has a C/N ratio of 1/1 to 20/1, an f value is 0.2 to 0.5, or the pH of the initial culture medium is maintained such that a variation in pH is between 0.05 to 0.5.  
However, Kim does teach varying concentrations of D-fructose (carbon source) in the medium.  For example, the concentration may be 1 to 80% (w/v) (Kim ¶ 45).  In an example, Kim discloses a minimal medium comprising 2g/L urea (nitrogen source) and 40% fructose (Kim ¶ 100, lines 3-7), which is a higher C/N ratio. Kim discloses the microorganisms resuspended in a simple conversion reaction medium (additional medium) containing 20 ug/mL kanamycin, 40% (w/v) D-fructose as a substrate, and 0.1 mM concentration of manganese or cobalt known as a primary cofactor of D-psicose 3-epimerase (Kim ¶ 115, lines 3-7). Kim also teaches the pH at which D-psicose 3-epimerases exhibit optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9). 
Izumori discloses a culture of Arthrobacter globiformis containing 0.2% D-psicose (2 g/L) as a carbon source (Izumori Col. 8, lines 37-41). Izumori further teaches since the enzyme of the disclosed bacteria was produced in the presence of D-psicose, the enzyme was found to be an enzyme induced by D-psicose (Izumori Col. 9, lines 34-36). 
Kim 2004 teaches a feeding strategy combined with pH-stat to avoid the accumulation of substrate in culture broth.  Exponential feeding was stopped whenever a predetermined amount of limiting substrate was supplied and then pH change was observed.  When pH rose above an upper limit due to the depletion of substrate, feeding was restarted (intermittent) (Kim 2004, Abstract). The pH-stat is a simple indirect feedback control scheme that couples nutrient feeding with measurement of pH. It is based on the fact that pH rises due to excretion of ammonium ions when the principal carbon source is depleted (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fructose in the culturing step in Kim's method for producing psicose with the psicose taught by Izumori, because they are both disclosed as carbon sources for enzyme producing microorganisms. The combination of fructose and psicose in the culturing step would have yielded nothing more than predictable results, because they both function as carbon sources and one of ordinary skill would reasonably expect no change in their respective functions. It would have been obvious to modify the culturing step in Kim's method by supplying an additional medium comprising a carbon source intermittently to avoid accumulation of substrate in the culture broth (Kim 2004, Abstract, lines 103; Pg. 147, Col. 1, ¶ 2). Kim discloses culturing microorganisms with a carbon substrate and Kim 2004 teaches steps to improve a similar culturing method; therefore, one of ordinary skill would reasonably expect Kim 2004's strategy of supplying the additional medium intermittently to work in Kim's method. One of ordinary skill would have been motivated to modify Kim's method by maintaining the change in carbon source concentration in the culture medium and the pH during culturing so that the culture medium does not have high fluctuations in pH (vary more than 0.5), because Kim teaches optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9) and pH is affected by depletion of carbon source (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6). Therefore, it would be obvious to maintain the culture medium at a stable pH without fluctuations so enzyme activity is maintained. One of ordinary skill would have been motivated to optimize the change in carbon source concentration in the culture medium after supplying the additional medium (f value) through routine experimentation to maintain the culture medium at a stable pH without fluctuations so enzyme activity is maintained.
One of ordinary skill would have been motivated to optimize the concentration of D-fructose (C/N ratio) within prior art conditions disclosed by Kim (Kim ¶ 45). Routine optimization of D-fructose (carbon source) in Kim's medium would have led to the claimed ratio of carbon to organic nitrogen of 1/1 to 10/1, because Kim teaches an overlapping range at 1 to 80% w/v (1 g/100 ml – 80 g/100 ml) carbon source and 2g/L nitrogen source (urea). There is a reasonable expectation of success, because the claimed range and the range disclosed by the prior art overlap. Optimization through routine experimentation of the carbon source concentration in Kim's additional medium would have led to the claimed range of 0.001 g/L to 5 g/L, because Kim teaches carbon source concentration in media at an approaching range of 1 to 80% w/v carbon source. There is a reasonable expectation of success, because the claimed range and the range disclosed by the prior art are close. 
Routine optimization of D-fructose (carbon source) in Kim's additional medium would have led to the claimed ratio of carbon to organic nitrogen of 1/1 to 20/1, because Kim teaches an overlapping range at 1 to 80% w/v (1 g/100 ml – 80 g/100 ml) carbon source and 2g/L nitrogen source (urea). There is a reasonable expectation of success, because the claimed range and the range disclosed by the prior art overlap. 
Regarding claim 3, Kim teaches the culture be a continuous, semi-continuous, or batch type culture (Kim ¶ 47).
Regarding claims 8-9, Kim teaches the medium contains essential metal ions including sodium, potassium, calcium, magnesium, manganese, cobalt, and the like (Kim ¶ 46, 4-6).  Kim teaches the seed culture was inoculated into a minimal medium (1 g K2HPO4, 10 g(NH4)2SO4, 0.4 g MgSO47H20, 20 mg FeSO47H20, 20 mg MnSO25H20, 50 mg NaCl, 2 g urea , 0.1 mg biotin, and 0.1 mg thiamine per liter) containing 10 g/L of glucose and 20 ug/mL of kanamycin and then subjected to main culture (initial culture medium) (Kim ¶ 84, lines 5-10). Kim also teaches the microorganisms resuspended in a simple conversion reaction medium (additional medium) containing 20 ug/mL kanamycin, 40% (w/v) D-fructose as a substrate, and 0.1 mM concentration of manganese or cobalt known as a primary cofactor of D-psicose 3-epimerase (Kim ¶ 115, lines 3-7). 
Regarding claim 11, Kim teaches the pH at which D-psicose 3-epimerases exhibit optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9).  
Kim does not teach supplying an additional medium is performed in a pH stat feeding method, wherein the pH stat feeding method supplies an additional medium comprising a carbon source so that a pH variation in a culture solution is 0.05 to 0.5. 
Kim 2004 teaches a feeding strategy combined with pH-stat to avoid the accumulation of substrate in culture broth.  Exponential feeding was stopped whenever a predetermined amount of limiting substrate was supplied and then pH change was observed. When pH rose above an upper limit due to the depletion of substrate, feeding was restarted (intermittent) (Kim 2004, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the culturing step in Kim's method by supplying an additional medium with pH-stat to avoid accumulation of substrate in the culture broth (Kim 2004, Abstract, lines 103; Pg. 147, Col. 1, ¶ 2). Kim discloses culturing microorganisms with a carbon substrate and Kim 2004 teaches steps to improve a similar culturing method; therefore, one of ordinary skill would reasonably expect Kim's strategy of supplying an additional medium via pH-stat to work in Kim's method. One of ordinary skill would have been motivated to modify Kim's method by maintaining the pH during culturing so that the culture medium does not have high fluctuations in pH (vary more than 0.5), because Kim teaches optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9). Therefore, it would be obvious to maintain the culture medium at a stable pH without high fluctuations so enzyme activity is maintained.
Regarding claim 15, Kim teaches the microorganisms resuspended in a simple conversion reaction medium (additional medium) containing 20 ug/mL kanamycin, 40% (w/v) D-fructose as a substrate, and 0.1 mM concentration of manganese or cobalt known as a primary cofactor of D-psicose 3-epimerase (Kim ¶ 115, lines 3-7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim and Kim 2004 by optimizing the carbon source concentration in the additional medium by routine experimentation. Optimization through routine experimentation of the carbon source concentration in Kim's additional medium would have led to the claimed range of 0.001 g/L to 5 g/L, because Kim teaches carbon source concentration in media at an approaching range of 1 to 80% w/v carbon source. There is a reasonable expectation of success, because the claimed range and the range disclosed by the prior art are close. 
Regarding claim 16, Kim teaches the microorganisms may express an epimerase endogenously or by transformation (Kim ¶ 17, lines 1-2).

Claims 29, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170298400A1; 26 August 2020 IDS Document; previously cited) in view of Kim 2004 (Kim, B. S. et al, High cell density fed-batch cultivation of Escherichia coli using exponential feeding combined with pH-stat, 2004, Bioprocess and Biosystems Engineering, 26, 147-150; previously cited).
Regarding claim 29, Kim teaches a method of preparing D-psicose, comprising a step of reacting D-fructose (inducer as per Instant Specification Pg. 3, lines 1-2) as a substrate and an epimerase thereof in microorganisms at a temperature of 40° C or higher (Kim Claim 1).  The reaction of D-fructose as a substrate and an epimerase thereof is performed in microorganisms, and thus microorganisms may be cultured in a medium containing D-fructose (Kim ¶ 43). The microorganisms may express an epimerase endogenously or by transformation. When an epimerase is expressed in the microorganisms, D-psicose generated by the reaction of D-fructose and the epimerase may be continuously produced in the microorganisms (Kim ¶ 17).  The medium may be a defined medium commonly used in the art, containing carbon sources including glucose, glycerol and the like; nitrogen sources including ammonia, urea, and the like (Kim ¶ 46, lines 1-4).  In an example, Kim discloses a minimal medium comprising 2g/L urea (nitrogen source) and 10 g/L glucose (carbon source) (Kim ¶ 84, lines 5-10). Kim teaches the gram-positive bacteria may be Bacillus, Corynebacterium, Actinomyces, lactic acid bacteria or combinations thereof (Kim ¶ 28, lines 7-11).
Concerning the concentration of the psicose inducer, Kim teaches a concentration of D-fructose contained in the medium may be 1 to 80% (w/v) (10 g/L to 800 g/L) (Kim ¶ 45, lines 1-3), but does not teach a microorganism is cultured in a range of the inducer concentration of 0.001-5 g/L.  
Kim does not teach the additional medium is added intermittently or continuously, an f value is 0.2 to 0.5, or the pH of the medium is maintained such that a variation in pH is between 0.05 to 0.5.  
Kim 2004 teaches exponential feeding is a simple method that allows cells to grow at a constant growth rate. With E. coli, acetate production, which can inhibit cell growth as well as product formation, could be minimized by controlling the specific growth rate below the critical value for acetate formation. This feeding strategy without feedback cannot avoid the accumulation of substrate in culture broth when the substrate is oversupplied. The pH-stat is a simple indirect feedback control scheme that couples nutrient feeding with measurement of pH. It is based on the fact that pH rises due to excretion of ammonium ions when the principal carbon source is depleted (Kim 2004, Pg. 147, Col. 1, ¶ 2-Col. 2, ¶ 1). Exponential feeding combined with pH-stat is suggested to avoid the accumulation of substrate in culture broth. Exponential feeding was stopped whenever a predetermined amount of limiting substrate was supplied and then pH change was observed. When pH rose above an upper limit due to the depletion of substrate, feeding was restarted (intermittent) (Kim 2004 Abstract). Kim 2004 teaches to achieve high cell density with reducing the formation of acetate, glucose concentration had to be kept low by controlling the specific growth rate at a low value (Kim 2004, Pg. 150, ¶ 2, lines 4-7). Kim 2004 suggests the exponential feeding combined with pH-stat overcomes the limitation of simple exponential feeding (inhibition of cell growth and product formation), and can be applied to high cell density cultures for the production of various metabolites (Kim 2004, Pg. 150, ¶ 2, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the inducer concentration and maintain the concentration by pH-stat in the culturing step in Kim's method to avoid accumulation of substrate (inducer) in the culture broth (Kim 2004, Abstract, lines 103; Pg. 147, Col. 1, ¶ 2) and to control the rate of microorganism growth and product formation. Kim discloses culturing microorganisms with a carbon substrate and Kim 2004 teaches methods to improve a similar culturing method; therefore, one of ordinary skill would reasonably expect Kim's strategy of maintaining the inducer concentration by pH-stat to work in Kim's method. One of ordinary skill would have been motivated to modify Kim's method by maintaining the change in carbon source concentration in the culture medium and the pH during culturing so that the culture medium does not have high fluctuations in pH (vary more than 0.5), because Kim teaches optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9) and pH is affected by depletion of carbon source (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6). Therefore, it would be obvious to maintain the culture medium at a stable pH without fluctuations so enzyme activity is maintained. One of ordinary skill would have been motivated to optimize the change in carbon source concentration in the culture medium after supplying the additional medium through routine experimentation to maintain the culture medium at a stable pH without fluctuations so enzyme activity is maintained.
Regarding claim 38, Kim teaches the microorganisms may express an epimerase endogenously or by transformation (Kim ¶ 17, lines 1-2).
Regarding claim 40, Kim teaches the medium contains essential metal ions including sodium, potassium, calcium, magnesium, manganese, cobalt, and the like (Kim ¶ 46, 4-6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8-9, 11, 15-16, 29, 38, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11066640 in view of Kim (US20170298400A1; 26 August 2020 IDS Document; previously cited), Izumori (US9057062B2; previously cited) and Kim 2004 (Kim, B. S. et al, High cell density fed-batch cultivation of Escherichia coli using exponential feeding combined with pH-stat, 2004, Bioprocess and Biosystems Engineering, 26, 147-150; previously cited).  
Patent claim 1 recites a method for producing psicose from fructose in the presence of manganese ion (Mn2+), comprising: contacting the fructose with a microbial cell of Microbacterium foliorum having psicose conversion activity to produce psicose from fructose, a culture of Microbacterium foliorum, a culture supernatant of Microbacterium foliorum, a culture extract of Microbacterium foliorum, and/or a lysate of Microbacterium foliorum, wherein the Microbacterium foliorum has an increased psicose conversion activity in the presence of manganese ion (Mn2+) compared to absence of manganese ion. Patent claim 3 recites the method for producing the psicose of claim 1, wherein the contacting comprises culturing the Microbacterium foliorum in a medium containing the fructose.
The patent claims do not teach an initial culture medium with a C/N ratio of 1/1 to 10/1, culturing a microorganism in the presence of 0.001 g/L to 5 g/L of psicose, a pH variation of 0.05 to 0.5, an additional medium comprising a carbon source is supplied intermittently or continuously so the concentration is maintained at 0.001-5 g/L, wherein the additional medium has a C/N ratio of 1/1 to 20/1, an f value is 0.2 to 0.5, or the pH of the initial culture medium is maintained such that a variation in pH is between 0.05 to 0.5 in claim 1, the step of culturing is performed in batch, fed-batch, or continuously in claim 3, the concentration of metal ions in the culture medium in claim 8, supplying an additional medium by pH stat feeding in claim 11, or the microorganism is a non-genetically modified microorganism comprising an internal gene encoding psicose epimerase in claim 16.
Kim teaches varying concentrations of D-fructose (carbon source) in the medium. For example, the concentration may be 1 to 80% (w/v) (Kim ¶ 45).  In an example, Kim discloses a minimal medium comprising 2g/L urea (nitrogen source) and 40% fructose (Kim ¶ 100, lines 3-7), which is a higher C/N ratio. The culture be a continuous, semi-continuous, or batch type culture (Kim ¶ 47). Kim teaches the pH at which D-psicose 3-epimerases exhibit optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9). Kim teaches the medium contains essential metal ions including sodium, potassium, calcium, magnesium, manganese, cobalt, and the like (Kim ¶ 46, 4-6). Kim teaches the seed culture was inoculated into a minimal medium (1 g K2HPO4, 10 g(NH4)2SO4, 0.4 g MgSO47H20, 20 mg FeSO47H20, 20 mg MnSO25H20, 50 mg NaCl, 2 g urea , 0.1 mg biotin, and 0.1 mg thiamine per liter) containing 10 g/L of glucose and 20 ug/mL of kanamycin and then subjected to main culture (initial culture medium) (Kim ¶ 84, lines 5-10). Kim also teaches the microorganisms resuspended in a simple conversion reaction medium (additional medium) containing 20 ug/mL kanamycin, 40% (w/v) D-fructose as a substrate, and 0.1 mM concentration of manganese or cobalt known as a primary cofactor of D-psicose 3-epimerase (Kim ¶ 115, lines 3-7). The microorganisms may express an epimerase endogenously or by transformation (Kim ¶ 17, lines 1-2). 
Izumori discoses a culture of Arthrobacter globiformis containing 0.2% D-psicose (2 g/L) as a carbon source (Izumori Col. 8, lines 37-41). Izumori further teaches since the enzyme of the disclosed bacteria was produced in the presence of D-psicose, the enzyme was found to be an enzyme induced by D-psicose (Izumori Col. 9, lines 34-36). 
Kim 2004 teaches a feeding strategy combined with pH-stat to avoid the accumulation of substrate in culture broth. Exponential feeding was stopped whenever a predetermined amount of limiting substrate was supplied and then pH change was observed. When pH rose above an upper limit due to the depletion of substrate, feeding was restarted (intermittent) (Kim 2004, Abstract). The pH-stat is a simple indirect feedback control scheme that couples nutrient feeding with measurement of pH. It is based on the fact that pH rises due to excretion of ammonium ions when the principal carbon source is depleted (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim's method for producing psicose by optimizing culture conditions, such as C/N ratio of medium, and concentration of metal ions within prior art conditions disclosed by Kim, and supplying additional medium by pH stat feeding, as taught by Kim 2004, to avoid accumulation of substrate in the culture broth (Kim 2004, Abstract, lines 103; Pg. 147, Col. 1, ¶ 2) and to improve the production amount and production rate of D-psicose (Kim ¶ 67). 
Routine optimization of D-fructose (carbon source) in the medium would have led to the claimed ratio of carbon to organic nitrogen of 1/1 to 10/1 in claim 1, because Kim teaches an overlapping range at 1 to 80% w/v (1 g/100 ml – 80 g/100 ml) carbon source and 2g/L nitrogen source (urea). There is a reasonable expectation of success, because the claimed range and the range disclosed by the prior art overlap.
One of ordinary skill would have been motivated to maintain the change in carbon source concentration in the culture medium and the pH during culturing so that the culture medium does not have high fluctuations in pH (vary more than 0.5), because Kim teaches optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9) and pH is affected by depletion of carbon source (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6). Therefore, it would be obvious to maintain the culture medium at a stable pH without high fluctuations so enzyme activity is maintained. One of ordinary skill would have been motivated to optimize the change in carbon source concentration in the culture medium after supplying the additional medium through routine experimentation to maintain the culture medium at a stable pH without fluctuations so enzyme activity is maintained.
Routine optimization of the concentration of metal ions in the medium would have led to the claimed range of 0.1 mM to 5 mM in claim 8, because Kim teaches a concentration of 0.1 mM within the instant range. There is a reasonable expectation of success, because the claimed range and the concentrations disclosed by the prior art overlap. 
One of ordinary skill would have been motivated to combine the fructose in the culturing step with the psicose taught by Izumori, because they are both carbon sources for enzyme producing microorganisms. The combination would have yielded nothing more than predictable results, because they both function as carbon sources and one of ordinary skill would reasonably expect no change in their respective functions.

Claims 1, 3, 8-9, 11, 15-16, 29, 38, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9951361 in view of Kim (US20170298400A1; 26 August 2020 IDS Document; previously cited), Izumori (US9057062B2; previously cited) and Kim 2004 (Kim, B. S. et al, High cell density fed-batch cultivation of Escherichia coli using exponential feeding combined with pH-stat, 2004, Bioprocess and Biosystems Engineering, 26, 147-150; previously cited).  
Patent claim 1 recites a method of producing psicose from fructose by using an Ensifer sp. strain, comprising: reacting an Ensifer sp. strain with fructose, wherein reacting the Ensifer sp. strain with fructose is performed by culturing the Ensifer sp. strain on culture medium containing fructose; mixing the fructose with at least one selected from the group consisting of: an Ensifer sp. strain cell, an Ensifer sp. strain cell culture, and an Ensifer sp. strain cell lysate; or contacting the fructose with a support immobilized with at least one selected from the group consisting of an Ensifer sp. strain cell, an Ensifer sp. strain cell culture, and an Ensifer sp. strain cell lysate, and wherein the Ensifer sp. strain is Ensifer adhaerens. Patent claim 2 recites the method of claim 1, wherein the method further comprises a step of adding at least one metal ion selected from the group consisting of Cu, Mn, Ca, Mg, Zn, Ni, Co, Fe and Al ions.
The patent claims do not teach an initial culture medium with a C/N ratio of 1/1 to 10/1, culturing a microorganism in the presence of 0.001 g/L to 5 g/L of psicose, a pH variation of 0.05 to 0.5, an additional medium comprising a carbon source is supplied intermittently or continuously so the concentration is maintained at 0.001-5 g/L, wherein the additional medium has a C/N ratio of 1/1 to 20/1, an f value is 0.2 to 0.5, or the pH of the initial culture medium is maintained such that a variation in pH is between 0.05 to 0.5 in claim 1, the step of culturing is performed in batch, fed-batch, or continuously in claim 3, the concentration of metal ions in the culture medium in claim 8, supplying an additional medium by pH stat feeding in claim 11, or the microorganism is a non-genetically modified microorganism comprising an internal gene encoding psicose epimerase in claim 16.
Kim teaches varying concentrations of D-fructose (carbon source) in the medium. For example, the concentration may be 1 to 80% (w/v) (Kim ¶ 45). In an example, Kim discloses a minimal medium comprising 2g/L urea (nitrogen source) and 40% fructose (Kim ¶ 100, lines 3-7), which is a higher C/N ratio. The culture be a continuous, semi-continuous, or batch type culture (Kim ¶ 47). Kim teaches the pH at which D-psicose 3-epimerases exhibit optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9). Kim teaches the medium contains essential metal ions including sodium, potassium, calcium, magnesium, manganese, cobalt, and the like (Kim ¶ 46, 4-6). Kim teaches the seed culture was inoculated into a minimal medium (1 g K2HPO4, 10 g(NH4)2SO4, 0.4 g MgSO47H20, 20 mg FeSO47H20, 20 mg MnSO25H20, 50 mg NaCl, 2 g urea , 0.1 mg biotin, and 0.1 mg thiamine per liter) containing 10 g/L of glucose and 20 ug/mL of kanamycin and then subjected to main culture (initial culture medium) (Kim ¶ 84, lines 5-10). Kim also teaches the microorganisms resuspended in a simple conversion reaction medium (additional medium) containing 20 ug/mL kanamycin, 40% (w/v) D-fructose as a substrate, and 0.1 mM concentration of manganese or cobalt known as a primary cofactor of D-psicose 3-epimerase (Kim ¶ 115, lines 3-7). The microorganisms may express an epimerase endogenously or by transformation (Kim ¶ 17, lines 1-2). 
Izumori discoses a culture of Arthrobacter globiformis containing 0.2% D-psicose (2 g/L) as a carbon source (Izumori Col. 8, lines 37-41). Izumori further teaches since the enzyme of the disclosed bacteria was produced in the presence of D-psicose, the enzyme was found to be an enzyme induced by D-psicose (Izumori Col. 9, lines 34-36). 
Kim 2004 teaches a feeding strategy combined with pH-stat to avoid the accumulation of substrate in culture broth. Exponential feeding was stopped whenever a predetermined amount of limiting substrate was supplied and then pH change was observed. When pH rose above an upper limit due to the depletion of substrate, feeding was restarted (intermittent) (Kim 2004, Abstract). The pH-stat is a simple indirect feedback control scheme that couples nutrient feeding with measurement of pH. It is based on the fact that pH rises due to excretion of ammonium ions when the principal carbon source is depleted (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim's method for producing psicose by optimizing culture conditions, such as C/N ratio of medium and concentration of metal ions within prior art conditions disclosed by Kim, and supplying additional medium by pH stat feeding, as taught by Kim 2004, to avoid accumulation of substrate in the culture broth (Kim 2004, Abstract, lines 103; Pg. 147, Col. 1, ¶ 2) and to improve the production amount and production rate of D-psicose (Kim ¶ 67). 
Routine optimization of D-fructose (carbon source) in the medium would have led to the claimed ratio of carbon to organic nitrogen of 1/1 to 10/1 in claim 1, because Kim teaches an overlapping range at 1 to 80% w/v (1 g/100 ml – 80 g/100 ml) carbon source and 2g/L nitrogen source (urea). There is a reasonable expectation of success, because the claimed range and the range disclosed by the prior art overlap.
One of ordinary skill would have been motivated to change the carbon source concentration in the culture medium and maintain the pH during culturing so that the culture medium does not have high fluctuations in pH (vary more than 0.5), because Kim teaches optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9) and pH is affected by depletion of carbon source (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6). Therefore, it would be obvious to maintain the culture medium at a stable pH without high fluctuations so enzyme activity is maintained. One of ordinary skill would have been motivated to optimize the change in carbon source concentration in the culture medium after supplying the additional medium through routine experimentation to maintain the culture medium at a stable pH without fluctuations so enzyme activity is maintained.
Routine optimization of the concentration of metal ions in the medium would have led to the claimed range of 0.1 mM to 5 mM in claim 8, because Kim teaches a concentration of 0.1 mM within the instant range. There is a reasonable expectation of success, because the claimed range and the concentrations disclosed by the prior art overlap. 
One of ordinary skill would have been motivated to combine the fructose in the culturing step with the psicose taught by Izumori, because they are both carbon sources for enzyme producing microorganisms. The combination would have yielded nothing more than predictable results, because they both function as carbon sources and one of ordinary skill would reasonably expect no change in their respective functions.

Claims 1, 3, 8-9, 11, 15-16, 29, 38, 40 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/603,213 in view of Kim (US20170298400A1; 26 August 2020 IDS Document; previously cited), Izumori (US9057062B2; previously cited) and Kim 2004 (Kim, B. S. et al, High cell density fed-batch cultivation of Escherichia coli using exponential feeding combined with pH-stat, 2004, Bioprocess and Biosystems Engineering, 26, 147-150; previously cited).  
Claim 1 of the copending application recites a method for producing a psicose from a fructose-containing substrate using a bacterium belonging to the genus Microbacterium having a psicose conversion activity, comprising reacting the fructose-containing substrate with at least one selected from the group consisting of a microbial cell of the bacterium, a culture of the bacterium, and a lysate of the bacterium in the presence of at least one metal ion selected from the group consisting of manganese ion and cobalt ion, wherein the bacterium belonging to the genus Microbacterium is at least one selected from the group consisting of Microbacterium oxydans and Microbacterium phyllosphaerae. 
 The copending claims do not teach an initial culture medium with a C/N ratio of 1/1 to 10/1, culturing a microorganism in the presence of 0.001 g/L to 5 g/L of psicose, a pH variation of 0.05 to 0.5, an additional medium comprising a carbon source is supplied intermittently or continuously so the concentration is maintained at 0.001-5 g/L, wherein the additional medium has a C/N ratio of 1/1 to 20/1, an f value is 0.2 to 0.5, or the pH of the initial culture medium is maintained such that a variation in pH is between 0.05 to 0.5 in claim 1,, the step of culturing is performed in batch, fed-batch, or continuously in claim 3, the concentration of metal ions in the culture medium in claim 8, supplying an additional medium by pH stat feeding in claim 11, or the microorganism is a non-genetically modified microorganism comprising an internal gene encoding psicose epimerase in claim 16.
Kim teaches varying concentrations of D-fructose (carbon source) in the medium. For example, the concentration may be 1 to 80% (w/v) (Kim ¶ 45). In an example, Kim discloses a minimal medium comprising 2g/L urea (nitrogen source) and 40% fructose (Kim ¶ 100, lines 3-7), which is a higher C/N ratio. The culture be a continuous, semi-continuous, or batch type culture (Kim ¶ 47). Kim teaches the pH at which D-psicose 3-epimerases exhibit optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9). Kim teaches the medium contains essential metal ions including sodium, potassium, calcium, magnesium, manganese, cobalt, and the like (Kim ¶ 46, 4-6). Kim teaches the seed culture was inoculated into a minimal medium (1 g K2HPO4, 10 g(NH4)2SO4, 0.4 g MgSO47H20, 20 mg FeSO47H20, 20 mg MnSO25H20, 50 mg NaCl, 2 g urea , 0.1 mg biotin, and 0.1 mg thiamine per liter) containing 10 g/L of glucose and 20 ug/mL of kanamycin and then subjected to main culture (initial culture medium) (Kim ¶ 84, lines 5-10). Kim also teaches the microorganisms resuspended in a simple conversion reaction medium (additional medium) containing 20 ug/mL kanamycin, 40% (w/v) D-fructose as a substrate, and 0.1 mM concentration of manganese or cobalt known as a primary cofactor of D-psicose 3-epimerase (Kim ¶ 115, lines 3-7). The microorganisms may express an epimerase endogenously or by transformation (Kim ¶ 17, lines 1-2). 
Izumori discoses a culture of Arthrobacter globiformis containing 0.2% D-psicose (2 g/L) as a carbon source (Izumori Col. 8, lines 37-41). Izumori further teaches since the enzyme of the disclosed bacteria was produced in the presence of D-psicose, the enzyme was found to be an enzyme induced by D-psicose (Izumori Col. 9, lines 34-36). 
Kim 2004 teaches a feeding strategy combined with pH-stat to avoid the accumulation of substrate in culture broth. Exponential feeding was stopped whenever a predetermined amount of limiting substrate was supplied and then pH change was observed. When pH rose above an upper limit due to the depletion of substrate, feeding was restarted (intermittent) (Kim 2004, Abstract). The pH-stat is a simple indirect feedback control scheme that couples nutrient feeding with measurement of pH. It is based on the fact that pH rises due to excretion of ammonium ions when the principal carbon source is depleted (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application's method for producing psicose by optimizing culture conditions, such as C/N ratio of medium and concentration of metal ions within prior art conditions taught by Kim, and supplying additional medium by pH stat feeding, as taught by Kim 2004, to avoid accumulation of substrate in the culture broth (Kim 2004, Abstract, lines 103; Pg. 147, Col. 1, ¶ 2) and to improve the production amount and production rate of D-psicose (Kim ¶ 67). 
Routine optimization of D-fructose (carbon source) in the medium would have led to the claimed ratio of carbon to organic nitrogen of 1/1 to 10/1 in claim 1, because Kim teaches an overlapping range at 1 to 80% w/v (1 g/100 ml – 80 g/100 ml) carbon source and 2g/L nitrogen source (urea). There is a reasonable expectation of success, because the claimed range and the range disclosed by the prior art overlap.
One of ordinary skill would have been motivated to maintain the change in carbon source concentration in the culture medium and the pH during culturing so that the culture medium does not have high fluctuations in pH (vary more than 0.5), because Kim teaches optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9) and pH is affected by depletion of carbon source (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6). Therefore, it would be obvious to maintain the culture medium at a stable pH without high fluctuations so enzyme activity is maintained. One of ordinary skill would have been motivated to optimize the change in carbon source concentration in the culture medium after supplying the additional medium through routine experimentation to maintain the culture medium at a stable pH without fluctuations so enzyme activity is maintained.
Routine optimization of the concentration of metal ions in the medium would have led to the claimed range of 0.1 mM to 5 mM in claim 8, because Kim teaches a concentration of 0.1 mM within the instant range. There is a reasonable expectation of success, because the claimed range and the concentrations disclosed by the prior art overlap. 
One of ordinary skill would have been motivated to combine the fructose in the culturing step with the psicose taught by Izumori, because they are both carbon sources for enzyme producing microorganisms. The combination would have yielded nothing more than predictable results, because they both function as carbon sources and one of ordinary skill would reasonably expect no change in their respective functions.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 1 September 2022 have been fully considered but they are not persuasive. 
Applicant traverses the 103 rejections by arguing the art of record fails to teach or suggests the newly added limitation regarding the f value (Arguments Pg. 8). Applicant further argues the f value and pH value are critical values that must be carefully controlled. 
In response to these arguments, the claimed limitations are obvious over the cited prior art. As detailed in the rejection above, Kim 2004 teaches pH rises when the principal carbon source is depleted. It can further inhibit cell growth as well as product formation (Kim 2004, Pg. 147, Col. 1, ¶ 2-Col. 2, ¶ 1). Therefore, one of ordinary skill would have been motivated to modify Kim's method by controlling the change in carbon source concentration in the culture medium and the pH during culturing so that the culture medium does not have high fluctuations in pH (vary more than 0.5), because Kim teaches optimal activity is as low as 7 or less (Kim ¶ 27, lines 8-9) and pH is affected by depletion of carbon source (Kim 2004, Pg. 147, Col. 2, [1], lines 2-6). One of ordinary skill would have been motivated to optimize the change in carbon source concentration in the culture medium after supplying the additional medium through routine experimentation to maintain the culture medium at a stable pH without fluctuations so enzyme activity is maintained.

Applicant traverses the nonstatutory double patenting rejections by arguing Kim fails to teach or suggest the newly added limitation regarding the f value, the pH of the initial culture medium being maintained such that a variation in pH is between 0.05 to 0.5 and Kim 2004 fails to cure the deficiencies (Arguments Pg. 9, Double Patenting – Pg.10, [3]). 
This argument is not persuasive for the same reasons given above in the response to the 103 arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657